Case: 20-60687     Document: 00515830642         Page: 1     Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 21, 2021
                                  No. 20-60687
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Montarius Montrael Shabazz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CR-52-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Pursuant to a plea agreement, Montarius Montrael Shabazz pleaded
   guilty to one count of possession of a firearm by an unlawful user of a
   controlled substance. The district court sentenced Shabazz to 90 months of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60687      Document: 00515830642          Page: 2    Date Filed: 04/21/2021




                                    No. 20-60687


   imprisonment, which was within the lower half of the applicable guidelines
   range. He now appeals his sentence.
          Although his plea agreement contained an appeal waiver, Shabazz
   argues that his appeal is not barred because the Government breached the
   agreement by supporting the wrong standard to determine his base offense
   level and thereby eviscerated its promise to recommend that the court
   impose a sentence within the lower 50 percent of the applicable guidelines
   range. Shabazz further claims that the sentence imposed is procedurally
   unreasonable.
          Shabazz’s argument concerning a breach of his plea agreement is
   subject to plain error review because he did not raise it in the district court.
   See United States v. Cluff, 857 F.3d 292, 297 (5th Cir. 2017). The argument
   fails because he does not show error. See Puckett v. United States, 556 U.S.
   129, 135 (2009).     At sentencing, the Government complied with the
   unambiguous terms of the plea agreement by recommending that Shabazz be
   sentenced within the lower 50 percent of the guidelines range. The language
   of the plea agreement and the plea agreement supplement does not contain
   any reference to relevant conduct, Shabazz’s base offense level, or any
   government duty related to the proper calculation of the guidelines range.
   The attempt to hold the Government to promises that are not contained in
   the plea agreement amounts to an unreasonable understanding of the plea
   agreement. See United States v. Hinojosa, 749 F.3d 407, 413 (5th Cir. 2014);
   United States v. Harper, 643 F.3d 135, 139 (5th Cir. 2011).
          Shabazz’s appeal waiver, which the Government invokes, bars his
   challenge to the procedural reasonableness of his sentence. See United States
   v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). Accordingly, the Government's




                                          2
Case: 20-60687     Document: 00515830642           Page: 3   Date Filed: 04/21/2021




                                    No. 20-60687


   request to dismiss the appeal is granted. See United States v. Story, 439 F.3d
   226, 230 n.5 (5th Cir. 2006).
          DISMISSED.




                                         3